Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 11, line 4, the second occurrence of “containers” should be deleted.  
On page 12, line 16, “tFig” should be changed to –Fig.--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slurink (US 2018/0290837).
Slurink shows an apparatus 5 for handling items 2 having transporter upstream of a downstream handling machine with the transporter having a plurality of stars 6, 16A, 16Z and 4 arranged in series with each having item holders 8, 19A, 19Z and 13 wherein the stars are arranged such that items are transferred at transfer points common to two stars with each star rotating about an axis with stars 6 and 4 being fixed in position and stars 16A and 19Z having movable axes.
Re claim 12, movable axis 17A revolves around fixed axis 7, see Figure 5A.
Re claim 13, movable axis 17A and 17Z revolve around a point in a horizontal plane.
Re claim 14, see straight transfer lines 47 and 59.

Re claim 17, shown is a controller 36.
Re claim 18, a length of a transport stretch among the stars is changed in response to a rate at which items are being fed into or out of the apparatus wherein changing a length of a transport stretch is accomplished by moving movable stars 16A and 16Z relative to fixed stars 6 and 4.
Re claim 19, the movable stars are located between the fixed stars.
Re claim 21, transfer point between the stars are maintained.
Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/25/2022